             Case 1:20-mj-00244-ZMF Document 5 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No: 20-mj-244
                                              :
                v.                            :
                                              :       VIOLATION:
BRIAN J. BOOTH,                               :
                                              :       18 U.S.C. § 1341
                                              :       (Mail Fraud)
                Defendant.                    :
                                              :
                                              :


         GOVERNMENT’S NOTICE OF DEFENDANT’S ARREST AND
    MOTION TO UNSEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully submits this notice of the defendant’s arrest and moves for an order to

unseal the Affidavit in Support of Criminal Complaint and related documents in the above-

captioned matter. In support thereof, the Government states as follows:

        1.      On December 4, 2020, the defendant in this case was charged by criminal complaint

with one count of mail fraud in violation of 18 U.S.C. § 1341, and a warrant issued for his arrest.

The same day, upon motion of the Government, this Court entered an order sealing the Affidavit

in Support of Criminal Complaint, and motion to seal, and delayed entry on the public docket of

this matter.

        2.      On December 7, 2020, the defendant was arrested. Thus, the sealing of the Affidavit

in Support of the Criminal Complaint, and related filings is no longer necessary to ensure the

integrity of the investigation.



                                                  1
          Case 1:20-mj-00244-ZMF Document 5 Filed 12/07/20 Page 2 of 2




       WHEREFORE, the United States respectfully requests that this Court issue an Order

unsealing the Affidavit in Support of Criminal Complaint, motion to seal, and related filings, and

directing the Clerk of the Court to place the case on the public docket.




                                                     Respectfully submitted,

                                                     MICHAEL SHERWIN
                                                     ACTING UNITED STATES ATTORNEY


                                                By: /s/Elizabeth Aloi
                                                   Elizabeth Aloi
                                                   NY Bar: 4457651
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: 202-252-7212
                                                   Email: elizabeth.aloi@usdoj.gov




                                                 2
